CONCURRENCE
GILDEA, Chief Justice
(concurring).
I agree with the plurality’s conclusion, but I reach this result on different grounds. I Would conclude that Minn. Stat. § 169A.03, subd. 20 (2008) (“2010 prior-convictions statute”),1 is ambiguous because it is susceptible to two reasonable interpretations. I would then consider the canons of statutory construction and the rule of lenity, which lead to the conclusion that appellant' Ryan Leroy Smith’s 2005 conviction for criminal vehicular operation did not constitute a “prior impaired driving conviction” under the 2010 prior-convictions statute. The evidence was therefore insufficient to support his convictions for first-degree driving while impaired.
I.
Smith’s argument that his 2005 conviction was not a prior impaired driving conviction stems from the Legislature’s 2007 reorganization and renumbering of the criminal-vehicular-operation (“CVO”) statute. I therefore begin with a discussion of the CVO statute at the time of Smith’s 2005 conviction and compare it to the CVO statute in effect at the-time of Smith’s 2010 DWI offense.
The CVO statute in effect in 2005, Minn. Stat. § 609.21, subd. 2b(6) (2004) (“2005 CVO statute”), provided:
A person is guilty of [CVO] resulting in bodily harm and may be sentenced to imprisonment for not more than one year or to payment of a fine of not more than $3,000, or both, if the person causes bodily harm to another, as a result of operating a motor vehicle:
[[Image here]]
(6) in a negligent manner while' any amount of a controlled substance listed in schedule I or II, other than marijuana or tetrahydrocannabinols, is present in the person’s body[J
Under the law in 2005, Smith’s 2005 conviction was a “prior impaired driving conviction” that could be used to enhance a later DWI conviction. Specifically, in 2005, Minn. Stat. - § 169A.03, subd. 20(2) (2004), provided that:
“Prior impaired driving conviction” includes a prior conviction under:
[[Image here]]
(2) section 609.21 (criminal'vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6); subdivision 2, clauses (2) to (6); subdivision 2a, clauses (2) to (6); subdivision 2b, clauses (2) to (6); subdivi*127sion 3, clauses (2) to (6); or subdivision 4, clauses (2) to (6)[.]
(Emphasis added.)
In 2007, the Legislature reorganized and renumbered the CVO statute.-Act of May 7, 2007, ch. 54, art. 3, §§ 7-11, 14-15, 2007 Minn. Laws 206, 248-49, 251 (“2007 Act”). The 2007 Act made four changes relevant to this appeal. First, the Act repealed section 609.21, subdivision 2b, the subdivision under which Smith was convicted in 2005. Id. § 15, 2007 Minn. Laws at 251. Second, section 7 of the Act incorporated the language that was in section 609.21, subdivision 2b, into section 609.21, subdivision 1. Id. § 7, 2007 Minn. Laws at 248. Third, the 2007 Act amended the CVO law by adding metabolites of schedule I or II controlled substances. Id. § 7, 2007 Minn. Laws at 248.2 Fourth, the 2007 Act instructed the Revisor to amend the definition of “prior impaired driving conviction” in section 169A.03, subdivision 20, to “strike the references to Minnesota Statutes, section 609.21, subdivision 2, clauses (2) to (6); subdivision 2a, clauses (2) to (6); subdivision 2b, clauses (2) to (6); subdivision 3, clauses (2) to (6); and subdivision 4, clauses (2) to (6).” Id. § 14, 2007 Minn. Laws at 251.3
Following these changes, the statutory citation for the offense Smith was convicted of in 2005 (CVO resulting in injury) changed from subdivision 2b to subdivision 1(6), Specifically, the amended statute, section 609.21, subdivision 1(6) (2008), stated:
A person-is guilty of criminal vehicular homicide or operation and may be sentenced as provided in subdivision la, if the person causes injury'to or the death of another as a result of operating a motor vehicle:
[[Image here]]
(6) in a negligent manner while any amount of a controlled substance listed in schedule-1 ;or II, or its metabolite, other than marijuana or tetrahydrocannabinols, is present in the pbrson’s body[.].
(Emphasis added.) In so far as relevant here, the amended language in subdivision 1(6) is essentially identical to what was previously in section 609.21, subdivision 2b(6). '
As a further result of the 2007 Act, the DWI statute’s definition of “prior impaired driving conviction[s]” in the 2010 prior-convictions statute, section 169A.03, subdivision 20(2), read:
“Prior impaired driving conviction” includes a prior conviction under:
[[Image here]]
(2) section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6)[J
From this history, it is clear that in 2005, Smith’s CVO conviction was a qualifying prior conviction for enhancement purposes. But the question presented here is whether that continued to be the case when Smith was charged with a DWI offense in 2010. In other words, we must determine whether the 2010 prior-convictions statute, Minn. Stat. § 169A.03, subd. 20 (2008), includes Smith’s 2005 CVO conviction as a qualified prior offense. That question is. one of statutory interpretation that we review de novo. State v. Leathers, 799 N.W.2d 606, 608 (Minn. 2011). Our goal in interpreting statutes is to determine and effectuate the Legislature’s in*128tent. Minn. Stat. § 645.16 (2016). When the Legislature’s intent is clear from unambiguous statutory language, we look only to the statute’s plain meaning. Leathers, 799 N.W.2d at 608. But if a statute is open to more than one reasonable interpretation, the statute is ambiguous and we look to the canons of statutory construction to determine its meaning. State v. Rick, 835 N.W.2d 478, 482 (Minn. 2013). With these principles in mind, I turn to the question of whether the 2010 prior-convictions statute, Minn. Stat. § 169A.03, subd. 20, is ambiguous.
II.
A statute is ambiguous when its language is subject to more than one reasonable interpretation. Rick, 835 N.W.2d at 482. Smith argues that the 2010 prior-convictions statute plainly did not include his 2005 CVO conviction. Smith focuses on the fact that the specific subdivision under which he was convicted in 2005—subdivi-sion 2b(6) of the 2005 CVO statute—is not one of the enumerated “prior impaired driving conviction[s]” in the 2010 prior-convictions statute. See Minn. Stat. § 169A.03, subd. 20 (2008). The State disagrees, arguing that the conduct for which Smith was convicted in 2005 continues to be encompassed in the 2010 prior-convictions statute. The plurality interprets the 2010 prior-convictions statute the way Smith does and the dissent adopts the interpretation of the State. In my view, both interpretations are reasonable.
Smith reasonably interprets the prior-convictions statute. The fact that the statutory section under which Smith was convicted in 2005, section 609.21, subdivision 2b(6), is not listed as a “prior impaired driving conviction” in the 2010 prior-convictions statute supports Smith’s interpretation of the 2010 prior-convictions statute. The 2010 prior-convictions statute states that CVO convictions “under” subdivision 1 of the CVO statute constitute prior impaired-driving convictions. See Minn. Stat. § 169A.03, subd. 20(2) (2008). A person could reasonably interpret that language to mean that CVO convictions arising “under” non-enumerated statutes, such as Smith’s 2005 conviction under what used to be subdivision 2b of the CVO statute, could not be used. Similarly, because the 2010 prior-convictions statute lists specific subdivisions as falling within the statute’s scope, it can reasonably be argued that other subdivisions not listed are necessarily excluded. See Minn. Stat. § 169A.03, subd. 20 (2008); State v. Williams, 771 N.W.2d 514, 523 (Minn. 2009) (discussing the canon of expressio unius est exclusio alterius, meaning “ ‘the expression of one thing is the exclusion of another’ ” (quoting Nelson v. Productive Alternatives, Inc., 715 N.W.2d 452, 457 (Minn. 2006))). And as Smith and the plurality note, had the Legislature intended to include prior CVOs like his within the scope of the 2010 prior-convictions statute, it could have done so more clearly.
For all of these reasons, I conclude that Smith presents a reasonable interpretation of the 2010 prior-convictions statute. But Smith’s interpretation is not the only reasonable interpretation of the statute. The interpretation the State offers is also reasonable.
The State’s interpretation focuses on the criminal behavior Smith was convicted of in 2005—criminal vehicular operation that resulted in injury. Specifically, the State argues that while the number of the subdivision under which Smith was convicted is not listed in the 2010 prior-convictions statute, the crime he was convicted of in 2005 (CVO resulting in bodily injury) is still included in the 2010 prior-convictions *129statute, just with a different statutory citation.4
This interpretation is reasonable because the 2010 prior-convictions statute includes the criminal behavior Smith was convicted of in 2005 as a prior qualifying conviction. In other words, the same conduct underlying Smith’s 2005 CVO conviction—“caus[ing] bodily harm to another, as a result of operating a motor vehicle ... in a negligent manner while any amount of a controlled substance ... is present in the person’s body,” Minn. Stat. § 609.21, subd. 2b(6) (2004)—is included, in almost the same language, in the 2010 prior-convictions statute. See Minn. Stat. § 609.21, subd. 1(6) (2008). This interpretation, which reads the 2010 prior-convictions statute together with the CVO statute, is reasonable. See State v. Bakken, 883 N.W.2d 264, 268 (Minn. 2016) (requiring reading a statute as a whole when determining whether it is ambiguous).
Smith contends that the State’s interpretation is not reasonable because the removal of the specific numerical statutory citation means that defendants in his position would not have adequate notice that their prior offenses fall within the scope of the 2010 prior-convictions statute. I disagree. An individual reading the 2010 prior-convictions statute would see that convictions under “section 609.21 ... subdivision 1, clauses (2) to (6)” are included. Minn. Stat. § 169A.03, subd. 20 (2008). And the crime Smith was convicted of in 2005—criminal vehicular operation resulting in injury—is a conviction under section 609.21, subdivision 1(6) (2008). Under this reading, there is notice that the crime falls within the scope of the 2010 prior-convictions statute. See Minn. Stat. §§ 169A.03, subd. 20(2); 609.21, subd. 1(6) (2008). And the descriptive language that the 2010 prior-convictions statute uses in conjunction with the statutory citations, “section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1,” reinforces the conclusion that the statute, as the State reads it, provides adequate notice. Minn. Stat. § 169A.03, subd. 20(2) (2008) (emphasis added).
Ultimately, the State, focusing on the criminal behavior Smith committed in 2005—not simply the numerical citation of that crime—also provides a reasonable interpretation of the 2010 prior-convictions statute. Because both the State and Smith offer reasonable interpretations of the 2010 prior-convietions statute, Minn. Stat. § 169A.03, subd. 20 (2008), I conclude that the statute is ambiguous.
III.
When a statute is ambiguous, we look to the canons of statutory construction to determine the statute’s meaning. Leathers, 799 N.W.2d at 611. In Minnesota Statutes § 645.16(l)-(7), the Legislature has instructed that its intent with regard to an ambiguous statute may be ascertained by considering, among other things, (1) the occasion and necessity for the law, (2) the circumstances under which it was enacted, (3) the mischief to be remedied, (4) the object to be obtained, (5) the former law, (6) the consequences of a particular interpretation, and (7) contemporaneous legislative history. Smith stated at oral argument that if the statute is ambiguous, that ambiguity should be resolved in his favor using *130the rule of lenity. The State, on the other hand,- argues that the legislative history favors its interpretation.
I conclude that the contemporaneous legislative history in this case, which addresses factors (1) through (4) and (7) in Minn. Stat. § 645.16, does not resolve the ambiguity. As described above, the Legislature reorganized and amended the CVO and DWI laws in 2007. 2007 Act, Ch. 54, art. 3, 2007 Minn. Laws at 245. But these changes, in themselves, do not indicate whether the Legislature intended tp include prior CVO convictions adjudicated under subdivision 2b(6) of the 2005 CVO statute, as prior impaired-driving convictions in the 2010 prior-convictions statute. The changes could support either of the parties’ two reasonable arguments;, as Smith argues, the statutory citation to subdivision 2b(6) was removed in the 2010 prior-convictions statute; but, as the State argues, the criminal behavior of Smith’s 2005 CVO conviction was incorporated into subdivision 1 of the amended CVO statute.
The effective dates included in the 2007 Act also do not resolve the question. Because the amended CVO statute states that the new subdivision 1 “applies to crimes committed on or after [August 1, 2007],” the statute may only apply prospectively. Ch, 54, art. 3, § 7, 2007 Minn. Laws at 248. One could argue that because Smith’s 2005 CVO was committed before the effective date, his crime cannot be encompassed in subdivision 1 of the new CVO statute. On the other hand, the prospective effective date may mean that only the substantive changes made to subdivision 1 of the CVO statute, such as the addition of metabolites, apply to crimes committed after the amendments went into effect.
Other sources of contemporaneous legislative history are similarly unhelpful. The Senate Judiciary Committee held a hearing on the 2007 Act and discussed the provision in the Act repealing subdivisions 2, 2a, 2b, 3, and 4 of the 2005 CVO statute. Hearing on S.F. 302, S. Judiciary Comm., 85th Minn. Leg.,. Feb.. 8, 2007 (comments of Professor Steve Simon).5 Professor Steve Simon, who led the Minnesota Criminal Justice System DWI Task Force that authored the bill, testified before the Committee. He explained that the change was meant to streamline, the “poorly drafted” CVO statute, “making no policy changes, but making it much easier to work with.-” Id. In addition, the 2007 Act’s House Research Bill Summary notes that the Act “restructures the criminal vehicular operation law making both technical and substantive changes.” H. Res. Bill Summary, H.F. 829, art. 3 (May 2, 2007). As to the change to the prior-convictions statute, the report explains that the amendments were meant to make the statutory references consistent with the. restructuring of the CVO law. Id. § 14.
Professor Simon’s statements do not resolve the ambiguity presented here for two reasons. First, we have previously noted that statements by non-sponsoring legislators must be “treated with caution.” Handle With Care, Inc. v. Dep’t of Human Servs., 406 N.W.2d 518, 522 (Minn. 1987). This is because the statement of one person does hot necessarily reflect the Legislature’s intent, which arises from the collective understandings of the individual legislators. Id. Here, Professor Simon’s remarks constitute statements by a non-legislator, which are usually given no weight absent evidence that the statements reflect *131the legislators’ views. See Kelly v. Robinson, 479 U.S. 36, 51 n.13, 107 S.Ct. 353, 93 L.Ed.2d 216 (1986) (according no significance to a non-legislator’s testimony); Hayes v. Cont’l Ins. Co,, 178 Ariz. 264, 872 P.2d 668, 674 (1994) (“[T]he best policy is not to consider nonlegislators’ statements to determine the [Legislature's intent concerning the specific application of a proposed statute, unless the circumstances provide sufficient guarantees that the statements reflect legislators’ views.”). There is no such evidence that legislators had the same understanding as Professor Simon here. Second, the statement does not resolve the question before us because it only addresses the CVO statute and does not discuss the changes made in 2007 to the prior-convictions statute. This hearing therefore provides no indication about whether or not the Legislature intended that CVO convictions under the repealed subdivisions would continue to qualify as “prior impaired driving conviction[s]” under the 2010 priori-convictions statute.
Similarly, the House Research Bill Summary constitutes a statement by nonlegis-lators to which we typically accord no weight. See Kelly, 479 U.S. at 51 n.13, 107 S.Ct. 353. The House Research Department wrote the report to summarize the bill for legislators and, as such, the report is not part of the legislative history of the bill. Further, the statements in the report do not resolve the question before us. The report notes only that the 2007 Act tries to make the 2010 prior-convictions statute “consistent” with the substantive and technical changes made to the CVO law. But the research summary does not discuss whether prior CVO offenses, like Smith’s 2005 offense, were meant to be “prior impaired driving conviction[s]” under the 2010 prior-convictions statute.6 For all of these reasons, the legislative history does not resolve the ambiguity.
*132Next, looking to the former law, as Minn. Stat. § 645.16(5) advises, is also unhelpful in resolving the ambiguity. While the pre-2007 version of the DWI prior-convictions statute included CVO convictions under subdivision 2b(6) of the CVO statute, see Minn. Stat. § 169A.03, subd. 20(2) (2004), that does not resolve the question of how to interpret the 2010 pri- or-convictions statute after those particular CVO convictions were removed.
Similarly, the consequences of each particular interpretation, see Minn. Stat. § 645.16(6), do not favor either interpretation. Under Minn. Stat. § 645.17(1) (2016), we presume when interpreting ambiguous statutes that “the [Legislature does not intend a result that is absurd, impossible of execution, or unreasonable.” The State argues that adopting Smith’s interpretation would lead to absurd results. In particular, the State notes that while Smith’s 2005 CVO conviction would not be counted as a prior impaired-driving conviction, impaired-driving incidents from the same time period that did not result in injury would be included. DWIs where there is no injury are adjudicated under section 169A.20 and were listed as prior impaired-driving convictions both before, Minn. Stat. § 169A.03, subd. 20(1) (2004), and after the 2007 Act’s reorganization, Minn. Stat. § 169A.03, subd. 20(1) (2008).
But this is not the type of result we have found to be “absurd” or “unreasonable” in the past. See State v. Bluhm, 676 N.W.2d 649, 654 (Minn. 2004) (holding that the defendant’s reading of the statute was “absurd” because it required the statute’s plain language to be ignored and was contrary to law). Further, where the Legislature has not expressed an intent that all classes of an offense are to be covered by a statute, but instead includes some and excludes others, the choice of what to exclude is unlikely to be “absurd” because the Legislature is exercising its policymak-ing discretion. Cf. Mut. Serv. Cas. Ins. Co. v. League of Minn. Cities Ins. Trust, 659 N.W.2d 755, 761-62 (Minn. 2003) (concluding that the Minnesota No-Fault Insurance Act’s failure to include some victims of automobile accidents was not “absurd” where the Act already chose classes of victims to include and excluded others). Here, the Legislature did not include section 169A.35 (2016) (criminalizing drinking or consuming alcohol in a motor vehicle when that vehicle is on a street or highway), or section 192A.555 (2016) (stating, under the Minnesota Code of Military Justice, that a person who operates a motor vehicle while under the influence of alcohol or a controlled substance shall be punished), as prior qualifying convictions. The 2010 prior-convictions statute, therefore, does not express an intent that all impaired-driving offenses qualify as prior impaired-driving convictions for enhancement purposes. In the absence of an expression of legislative intent to include all prior DWI convictions as qualifying convictions, I cannot conclude that listing or not listing Smith’s 2005 CVO conviction would be “absurd” or “unreasonable.”
In sum, the canons of statutory construction in Minn. Stat. § 645.16 do not resolve the ambiguity. Accordingly, I turn to the rule of lenity. Leathers, 799 N.W.2d at 611. Lenity requires us to resolve ambiguity in a criminal statute in favor of the criminal defendant by adopting the more narrow interpretation. State v. Nelson, 842 N.W.2d 433, 444 (Minn. 2014). The principle behind the rule of lenity is that “no citizen should be held accountable for a violation of a statute whose commands are uncertain, or subjected to punishment that is not clearly prescribed.” United States v. Santos, 553 U.S. 507, 514, 128 S.Ct. 2020, 170 L.Ed.2d 912 (2008).
*133Applying the rule of lenity, I would adopt Smith’s interpretation of the 2010 prior-convictions statute, which is the more narrow interpretation of the statute and favors defendants prosecuted under that statute. I conclude that prior convictions under the 2005 CVO statute, Minn. Stat. § 609.21, subd. 2b(6) (2004), do not qualify as “prior impaired driving conviction[s]” under the 2010 prior-convictions statute, Minn. Stat. § 169A.03, subd. 20(2) (2008). As a result, because Smith’s 2005 CVO conviction could not be used to enhance his present DWI offense, the evidence was insufficient to convict him of first-degree DWI.

. I refer to Minn. Stat. § 169A.03, subd. 20 (2008), as the "2010 prior-convictions statute” because it is the version of the statute in effect when SmiA committed Ae DWI offense at issue here.


. The 2007 Act noted that these three changes are "effective August Í, 2007, and applfy] to crimes committed on or after that date.’-' Id. § 7, 2007 Minn. Laws at 248.


. This change was "effective August 1, 2007.” Id.


. I agree with the plurality’s conclusion that the repeal-and-reenactment statute, Minn. Stat. § 645.37 (2016), is not applicable here. The dissent contends, however, that section 645.37 is applicable because part of the 2005 CVO statute was repealed and we must construe the 2010 prior-convictions statute with the 2005 CVO statute. The language of section 645.37 does not leave room for the dissent’s bootstrapping analysis.


. Senate File 302 was later incorporated into a House omnibus bill, H.F. 829, which was enacted as the 2007 Act.


. In addition to contemporaneous legislative history, the parties also discuss legislative history from 2012. In 2012, the Legislature amended the 2010 prior-convictions statute to add a reference to the repealed CVO subdivisions, like subdivision 2b. Act of Apr. 23, 2012, ch. 222, § 1, 2012 Minn. Laws 685, 685 ("2012 Act”). The 2012 Act stated that “[i]t was not the legislature's intent in 2007 to make a substantive change regarding [which prior CVO convictions] would qualify as prior impaired driving convictions ... or be considered as a predicate for the first-degree driving while impaired crime,” Id. § 4, 2012 Minn. Laws at 687. This history might initially seem to support the State’s interpretation.
But the 2012 legislative history is inconclusive. The fact that the 2012 Act amended the 2010 prior-convictions statute to add a historical reference to the repealed subdivisions of the 2005 CVO statute, including subdivision 2b, suggests that the 2012 Legislature did not believe that those offenses were included in the 2010 prior-convictions statute. If Smith's 2005 CVO conviction was clearly covered in the 2010 prior-convictions statute, there would be no need for the Legislature to amend the statute in 2012, In my view, the 2012 Act reinforces, rather thán resolves, the ambiguity.
More fundamentally, however, the 2012 Legislature’s interpretation of the 2007 law is not controlling. See Anderson v. Firle, 174 Minn. 333, 219 N.W. 284, 285 (1928) ("We recognize'the rule that one Legislature is not the interpreter of the laws enacted by a prior Legislature.”). But see A & H Vending Co. v. Comm'r of Revenue, 608 N,W.2d 544, 550 (Minn. 2000) (noting, however, that we are not precluded from reaching an interpretation consistent with a later Legislature’s interpretation). If we were bound by a later Legislature’s interpretation, we would be abdicating our power to interpret the law. See Honeywell, Inc. v. Minn. Life & Health Ins. Guar. Ass’n, 518 NW.2d 557, 562 (Minn. 1994). Notably, we have used a subsequent expression of intent by a Legislature to interpret ambiguous statutory language in the auto-insurance context, see Holman v. All Nation Ins. Co., 288 N.W.2d 244, 250-51 (Minn. 1980). .But I would hesitate to do so here, in the criminal context, where we are uniquely concerned about due process and definiteness, and the legislative history is more inconclusive than was the case in Holman.